



Exhibit 10.1


THIRD AMENDMENT TO THE
DICK'S SPORTING GOODS OFFICERS' SUPPLEMENTAL SAVINGS PLAN


WHEREAS, Dick's Sporting Goods, Inc. (the "Company") established the Dick's
Sporting Goods Officers' Supplemental Savings Plan (the "Plan") for the benefit
of certain employees;


WHEREAS, the Company wishes to amend the Plan to provide for the payment of
employment taxes by the Plan;


WHEREAS, pursuant to Section 8.1 of the Plan, the Company may amend the Plan by
action of its board of directors or by action of a committee to whom the Company
has delegated such authority; and


WHEREAS, the Company has delegated its authority to amend the Plan to the
Retirement Savings Plan Committee.


NOW, THEREFORE, the Plan is amended by adding the following sentences to the end
of Section 11.4:


Notwithstanding the foregoing, in accordance with Treasury Regulation Section
1.409A-3(j)(4), the Plan may accelerate payment as necessary to pay the Federal
Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101 and 3121 (v)(2) on compensation deferred under the Plan; provided,
however, that the total accelerated payment may not exceed the aggregate of the
FICA amount and any income tax withholding related to such FICA amount. The
accelerated payment will be deducted from a Participant's Retirement Account
under the Plan and will be deducted pro rata from the Participant's investments
under the Plan.




IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
this 21 day of November, 2011.








                                
By:
/s/ Kathryn L. Sutter
 
 
Title:
SVP, HR



    







